Citation Nr: 1514109	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent since May 2, 2007 for left knee medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1993 to August 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for her service-connected left knee disability.  In an April 2008 rating decision, the RO granted an increased 10 percent rating for the left knee disability, effective May 2, 2007.  

In December 2011, the Board denied the Veteran's claim for a compensable rating prior to May 2, 2007, and a rating in excess of 10 percent since May 2, 2007, for her left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's December 2011 decision to the extent it denied a rating in excess of 10 percent since May 2, 2007, and remanded the case for compliance with the terms of the Memorandum Decision.  The Memorandum Decision affirmed the Board's December 2011 decision to the extent it denied entitlement to a compensable rating prior to May 2, 2007 for her left knee disability.  Accordingly, that period is no longer before the Board, and the claim has been characterized accordingly.  The matter was most recently before the Board in June 2014 when it was remanded for additional development.  


FINDING OF FACT

For the period since May 2, 2007, the Veteran's left knee disability has been manifested by range of motion from 5 degrees extension to no worse than 90 degrees flexion, with pain on active motion, but without lateral instability or recurrent subluxation; or frequent episodes of effusion into the joint.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee medial meniscus tear since May 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In this case, the notice requirements were accomplished in September 2006 and May 2008 letters.  The September 2006 letter was provided before the January 2007 initial adjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate her increased rating claim.  She was told that the evidence must show that her service-connected disability has gotten worse.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and post-service VA treatment records have been obtained.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  She also was provided with VA examinations, which the Board finds are adequate because the examiners discussed her medical history, described her disability and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that her left knee disability has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to her claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claim.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran claims that she is entitled to a rating in excess of 10 percent for her left knee medial meniscus tear.  As noted above, the pertinent period on appeal is since May 2, 2007.  

The Veteran's left knee disability is presently assigned a 10 percent rating under Diagnostic Code 5260 for limitation of flexion.  Under this code, flexion limited to 45 degrees is assigned a 10 percent evaluation, flexion limited to 30 degrees is assigned a 20 percent evaluation, and flexion limited to 15 degrees is assigned a 30 percent evaluation.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

When extension is limited to 5 degrees, a 0 percent rating is assigned under Diagnostic Code 5261.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent evaluation is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 F3d. Reg. 63,604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

The Veteran reports that her left knee disability is manifested by symptoms of chronic pain, giving way, stiffness, crepitus, locking, instability, popping and clicking.  

The Board notes that all x-rays for the period since May 2, 2007 are negative for the left knee, although an October 2007 MRI of the left knee revealed mild degenerative changes.  This raises some question as to the presence of arthritis.  However, since arthritis is evaluated based on limitation of motion (Diagnostic Codes 5003-5010), and the Veteran is already in receipt of a minimum 10 percent rating; and loss of range of motion is not shown at the levels required for a compensable rating for limitation of extension or for a 20 percent rating for limitation of flexion, the existence of arthritis is not of great significance to the outcome of this case.  

In this regard, the Board notes that for an increase based on limitation of motion, the evidence must minimally establish that the Veteran's left knee disability is manifested by flexion limited to 30 degrees (Diagnostic Code 5260), and/or by extension limited to 10 degrees (Diagnostic Code 5261).  At no point since May 2, 2007 is the Veteran's left knee flexion shown to be less than 90 degrees, or extension shown to be limited to greater than 5 degrees (even with consideration of pain on range of motion testing, and after repetitive range of motion testing).  For example, in May 2007 VA treatment records, physical examination revealed full range of motion with pain at the end ranges of motion.  December 2007 VA treatment records also noted full range of motion of the knees on physical examination.  On April 2009 VA examination, range of motion was found to be from 0 to 90 degrees, without objective evidence of pain with active motion, and no additional limitations after repetitive range of motion testing.  January 2010 VA treatment records found range of motion to be from 0 to 90 degrees.  March 2010 VA treatment records found range of motion from +5 to 130 degrees.  And on July 2014 VA examination, range of motion testing was 0 to 140 degrees or greater, with no loss of range of motion on repetitive use testing.  Such findings do not meet the criteria for an increased rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  

In addition, the Veteran has never demonstrated or been diagnosed with ankylosis of the left knee, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, and 5262 are not applicable.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has reported symptoms of pain, locking and effusion into the left knee joint, and the July 2014 VA examiner indicated these three symptoms were present, but it was unclear if that was a description of what the examiner was observing, or what the Veteran was reporting she had experienced.  Significantly, even if it was present at that time, it was the only occasion when effusion was observed.  No other records show this to have been seen, and therefore, it may not be concluded there are frequent episodes of it to warrant a 20 percent rating under Diagnostic Code 5258.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated.  Notably, the Veteran has complained of instability of the knee, but her description is one of buckling, or motion in the manner in which the knee naturally hinges, versus a lateral instability as contemplated by this diagnostic code.  Repeated testing on formal VA examinations and in an outpatient setting has failed to reveal the presence of lateral instability.  

Likewise, recurrent subluxation has never been described.  While a March 2010 VA physical therapy consult report found there was severe lateral tilt to the patellae, and mild lateral tracking, the July 2014 VA examiner indicated that patellar tilting is a lateral patella that is not located centrally but slightly lateral, and thus, simply describes the location of the patella relative to the leg, and no impairment was attributed to this.  The examiner indicated this was distinct from subluxation, which occurs when the patella is partially or temporarily dislocated from its normal alignment.  Thus, an evaluation under Diagnostic Code 5257 is not indicated.  

In considering the applicability of other diagnostic codes, the Board notes that there was a finding of genu recurvatum (hyperextended knee) in a May 2010 VA treatment record.  However, this was the only occasion when this was described and it was apparently present for both knees, reflecting it to be unrelated to the service connected disability.  Thus, the Board does not consider Diagnostic Code5263 to be appropriate to evaluate the disability at issue.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that her left knee disability does not interfere with her work beyond that contemplated by the currently assigned rating.  The functional loss noted and self-reported by the Veteran is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran has been employed throughout the period since May 2, 2007.  As such, further consideration of Rice is not required.  






ORDER

Entitlement to a rating in excess of 10 percent since May 2, 2007 for left knee medial meniscus tear is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


